DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites numerous formulae comprising the variable “Z” which has not be defined.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 4, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyo et al. (KR 10-2014-0034537).
	Pyo et al. discloses the following compound:

    PNG
    media_image1.png
    164
    157
    media_image1.png
    Greyscale

(page 13) such that R1-4 = hydrogen, A = unsubstituted fused ring having two rings (naphthalene), B = unsubstituted fused ring having one ring (benzene), Y = NAr (with Ar = unsubstituted aryl group having 6 carbon atoms (phenyl)), X = CR5R6 (with R5-6 = unsubstituted alkyl having 1 carbon atom (methyl)), P = NAr (with Ar = unsubstituted aryl group having 6 carbon atoms (phenyl)), and Q = single bond of Applicant’s formula (6).  Pyo et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  substrate (10), anode (20), hole-injecting layer (30), .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al. (KR 10-2014-0034537).
	Pyo et al. discloses the organic compound according to Claim 1 as shown above in the 35 U.S.C. 102(a)(1) rejection.  The compound is shown below:

    PNG
    media_image1.png
    164
    157
    media_image1.png
    Greyscale

(page 13).  Pyo et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image2.png
    337
    333
    media_image2.png
    Greyscale

([0011]) where L = single bond or linking group, Ar = substituted or unsubstituted aryl group having 6-40 carbon atoms, and n = integer of 0-3 (page 8 of the Machine Translation).  However, Pyo et al. does not explicitly disclose any of the compounds as recited by the Applicant, particularly in regards to the nature of the Ar group.  Nevertheless, it would have been obvious to modify compound 25 as disclosed by Pyo et al. (see above) such that Ar is any of the following:

    PNG
    media_image3.png
    134
    252
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    134
    235
    media_image4.png
    Greyscale

n group, where n can be extended to 2 or 3), thus rendering the production predictable with a reasonable expectation of success.

Allowable Subject Matter
10.	Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is provided by Pyo et al. (KR 10-2014-0034537), which  discloses compounds of the following form:

    PNG
    media_image2.png
    337
    333
    media_image2.png
    Greyscale

([0011]) where X1-10 = hydrogen or substituent, L = single bond or linking group, Ar = substituted or unsubstituted aryl group having 6-40 carbon atoms, and n = integer of 0-3 (pages 7-8 of the Machine Translation).  An embodiment is disclosed:

    PNG
    media_image1.png
    164
    157
    media_image1.png
    Greyscale

(page 13).  However, it is the position of the Office that neither Pyo et al. singly nor in combination with any other prior art provides sufficient motivation to produce the specific compounds as recited by the Applicant, particularly in regards to the nature of the substituent groups present on the condensed (hetero)cyclic groups.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAY YANG/Primary Examiner, Art Unit 1786